DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No.11,145,298.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 20 of the cited US patent.
Here is a comparison between claim 1 of the instant application and claim 1 of the cited US patent.
Instant Application 17/412,527
Patent 11,145,298
Comparison
1. A computer implemented method for selecting a digital assistant, comprising:
1. A computer implemented method for selecting a digital assistant, comprising:
Same
receiving, by at least one processor, a voice input at a first voice adapter, wherein the voice input comprises a trigger word, the first voice adapter is associated with a first digital assistant, and the first voice adapter generates a first confidence score for the trigger word;
first receiving, by at least one processor, a voice input at a first voice adapter; calculating, by the at least one processor using the first voice adapter, a first confidence score that the voice input contains a first trigger word, wherein the first trigger word is mapped to a first digital assistant among a plurality of digital assistants stored in a voice platform;
Similar
receiving, by the at least one processor, the voice input at a second voice adapter, wherein the second voice adapter is associated with a second digital assistant, and the second voice adapter generates a second confidence score for the trigger word;
second receiving, by the at least one processor, the voice input at a second voice adapter; calculating, by the at least one processor using the second voice adapter, a second confidence score that the voice input contains a second trigger word, wherein the second trigger word is mapped to a second digital assistant, and the second trigger word is different from the first trigger word;
Similar
determining, by the at least one processor, the first confidence score is higher than the second confidence score; and
determining, by the at least one processor, the first confidence score is higher than the second confidence score; and
Same
selecting, by the at least one processor, the first digital assistant based on the determining, wherein at least one of the receiving the voice input at the first voice adapter, receiving the voice input at the second voice adapter, determining, and selecting are performed by one or more computers.
in response to the determining, transmitting, by the at least one processor, a request to the voice platform to select the first digital assistant from among the plurality of digital assistants stored in the voice platform.
Similar


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 —5, 9 - 13, 16 — 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharifi (US PAP 2017/0084277).
As per claims 1, 9, and 16, Sharifi teaches a computer implemented method/device for selecting a digital assistant, comprising:
receiving, by at least one processor, a voice input at a first voice adapter, wherein the voice input comprises a trigger word, the first voice adapter is associated with a first digital assistant, and the first voice adapter generates a first confidence score for the trigger word (“Each computing device uses a score comparer to compare the hotword confidence scores that the computing device has received. For example, the computing device 106 computed a hotword confidence score of 0.85 and received hotword confidence scores of 0.6 and 0.45. In this instance, the score comparer 136 compares the three scores and identifies the score of 0.85 as the highest. For
computing devices 108 and 110, the score comparers 138 and 140 reach similar conclusions, identifying the score of 0.85, which corresponds to computing device 106, as the highest.”; paragraphs 6; 22- 31);
receiving, by the at least one processor, the voice input at a second voice adapter, wherein the second voice adapter is associated with a second digital assistant, and the second voice adapter generates a second confidence score for the trigger word (“Each computing device uses a score comparer to compare the hotword confidence scores that the computing device has received. For example, the computing device 106 computed a hotword confidence score of 0.85 and received hotword confidence scores of 0.6 and 0.45. In this instance, the score comparer 136 compares the three scores and For computing devices 108 and 110, the score comparers 138 and 140 reach similar conclusions, identifying the score of 0.85, which corresponds to computing device 106, as the highest.”; paragraphs 6; 22- 30);
determining, by the at least one processor, the first confidence score is higher than the second confidence score (“identifies the score of 0.85 as the highest.”; paragraphs 6; 22 - 30); and
selecting, by the at least one processor, the first digital assistant based on the determining(paragraphs 6; 22- 30);
wherein at least one of the receiving the voice input at the first voice adapter, receiving the voice input at the second voice adapter, determining, selecting, and processing are performed by one or more computers (paragraphs 10, and 51).

As per claims 2, 10, 17, Sharifi further discloses the first voice adapter normalizes the first confidence score based on a first confidence score criteria (“The first value may be normalized to a scale from zero to one where one indicates the highest likelihood that the utterance includes a hotword.”; paragraphs 6; 22, 38).

As per claims 3, 11, 18, Sharifi further discloses determining the first confidence score exceeds a threshold value (“determining that the first value satisfies a hotword score threshold.”; paragraphs 8, 24, 33).

As per claims 4, 12, 19, Sharifi further discloses determining that the first voice adapter generated the first confidence score within a timeout period (“a particular amount of time has elapsed since receiving the audio data that corresponds to the utterance.”; paragraphs 9, 29, 30).

As per claim 5, 13, 20, Sharifi further discloses determining the first confidence score and the second confidence score are within an error range; and determining the first confidence score is higher than the second confidence score based on a priority criteria (“the score comparer 136 identified the hotword confidence score corresponding to computing device 106 to be the highest. Therefore, the device status 142 is “awake.” The score comparers 138 and 140 also identified the hotword confidence score corresponding to computing device 106 to be the highest.”; paragraphs 22 — 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US PAP 2017/0084277) in view of Ohki et al., (US PAP 2005/0254640).
As per claims 6, 14, Sharifi further discloses receiving the voice input from an audio responsive electronic device, wherein the audio responsive electronic device is configured to: output a tone at a speaker (paragraphs 38, and 60).
However, Sharifi does not specifically teach determining an echo cancellation delay based on a time of receipt of the tone at a microphone; and perform echo cancellation on the voice input based on the echo cancellation delay.
Ohki et al disclose that the echo cancellation processing in the EC processing portion 261 is an equalization filter processing regarding the delay element. The delay element is prescribed as average delay time until a microphone signal transmitted from the sound pickup apparatus of the other party is reflected by a wall, a ceiling and so on and detected by a microphone of this side, and further it reaches to the EC 26. Then, an echo signal component of amplitude that should be removed is prescribed by a filter coefficient of an equalization filter (paragraphs 300 — 302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an echo cancellation process as taught by Ohki et al., in Sharifi, because that would help raise the performance of the sound pickup apparatus (paragraph 120).

As per claims 7, 15, Sharifi further discloses receiving the voice input from an audio responsive electronic device, wherein the audio responsive electronic device is configured to: output a tone at a speaker (paragraphs 38, and 60).
However, Sharifi does not specifically teach that the audio responsive electronic device is configured to: generate a first audio signal based on a tone and a second audio signal, wherein the generating distributes the tone across the second audio signal; output the first audio signal at a speaker; determine an echo cancellation delay based on a time of receipt of the tone in the first audio signal at a microphone; and perform echo cancellation on the voice input based on the echo cancellation delay.
Ohki et al disclose that the sound output from the receiving and reproduction speaker 16 arrives at the microphones MC1 to MC6 arranged at equal angles radially and at equal intervals with the same volume simultaneously, therefore a decision of whether sound is audio of a speaking person or received audio becomes easy. As a result, erroneous decision in the microphone selection processing is reduced...the echo cancellation processing in the EC processing portion 261 is an equalization filter processing regarding the delay element. The delay element is prescribed as average delay time until a microphone signal transmitted from the sound pickup apparatus of the other party is reflected by a wall, a ceiling and so on and detected by a microphone of this side, and further it reaches to the EC 26. Then, an echo signal component of amplitude that should be removed is prescribed by a filter coefficient of an equalization filter (paragraphs 108, 300 — 302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an echo cancellation process as taught by Ohki et al., in Sharifi, because that would help raise the performance of the sound pickup apparatus (paragraph 120).

6. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US PAP 2017/0084277) in view of Park (US PAP 2004/0131207).
As per claim 8, Sharifi does not specifically teach outputting an audio signal at a speaker in response to the determining, wherein the outputting comprises: determining a volume level of the audio signal; modifying the audio signal based on the volume level of the audio signal and a frequency response of the speaker; and outputting the modified audio signal at the speaker.
Park discloses that the audio output adjusting method of a home theater system can include sequentially outputting a test audio signal to the speakers upon request, analyzing volume and delay time of the inputted audio signal and controlling output level and timing of an audio signal outputted from the speakers based on the analyzed information (paragraphs 27 — 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the audio signal based on the volume level of the audio signal and a frequency response of the speaker as taught by Park in Sharifi, because that would help improve the reproduction audio system (paragraph 4).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Civelli et al. teach methods for detecting and processing speech signals.  Meyers et al. teach determining which of the first device and the second device detects a trigger expression with a higher level of confidence.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658